AKERMAN LLP
1635 VILAGE CENTER CIRCLE, SUITE 200

 

LAS VEGAS, NEVADA 89134
TEL.: (702) 634-5000 - FAX: (702) 380-8572

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:16-cv-00188-MMD-CLB Document113 Filed 11/08/19 Page 1 of 2

MELANIE D. MORGAN, ESQ.
Nevada Bar No. 8215

NICHOLAS E. BELAY, ESQ.
Nevada Bar No. 15175

AKERMAN LLP

1635 Village Center Circle, Suite 200
Las Vegas, NV 89134

Telephone: (702) 634-5000
Facsimile: (702) 380-8572

Email: melanie.morgan@akerman.com
Email: nicholas.belay@akerman.com

Attorneys for Bank of America, N.A.

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

BANK OF AMERICA, N.A.,
Plaintiff,

VS.

THE SIENA HOMEOWNER'S ASSOCIATION;

THUNDER ~~ PROPERTIES, INC.;

and

HAMPTON & HAMPTON COLLECTIONS,

LLC,

Defendants.

 

 

 

 

Hl
Hl
/i/
HI
Hf
MI
MI
Ml
MI
Hl
Ml

50749063; 1

Case No.: 3:16-cv-00188-MMD-CBC

MOTION TO REMOVE ATTORNEY
FROM ELECTRONIC SERVICE LIST

 
AKERMAN LLP
1635 VILAGE CENTER CIRCLE, SUITE 200

LAS VEGAS, NEVADA 89134
TEL.: (702) 634-5000 — FAX: (702) 380-8572

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:16-cv-00188-MMD-CLB Document 113 Filed 11/08/19 Page 2 of 2

Plaintiff Bank of America, N.A., (BANA) provides notice Jared M. Sechrist is no longer
associated with the law firm of Akerman LLP.
BANA requests Mr. Sechrist be removed from the CM/ECF service list.

DATED: November 8, 2019.
AKERMAN LLP

/s/ Nicholas Belay

ARIEL E. STERN, Esq.

Nevada Bar No. 8276

NICHOLAS BELAY, ESQ.

Nevada Bar No. 15175

1635 Village Center Circle, Suite 200
Las Vegas, Nevada 89134

Attorneys for plaintiff Bank of America, N.A.

COURT APPROVAL

Qh

U RITED)STATES MAGISTRATE JUDGE
3: 0188-MMD-CBC

IT IS SO ORDERED.

DATE: {[ (22L LO“G

50749063; 1

 
